Citation Nr: 1016508	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of a head injury, to include 
blackouts and seizures, has been received.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from September 1960 
to September 1962.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO, inter 
alia, reopened the claim for service connection for residuals 
of a head injury, to include blackouts and seizures, but 
denied the claim on the merits.  The Veteran filed a notice 
of disagreement (NOD) in August 2008, and the RO issued a 
statement of the case (SOC) in January 2009.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2009.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim for service connection 
has been received because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for residuals of a head injury has been 
accomplished.

2.  In a March 1991 decision, the Board denied the Veteran's 
claim for service connection for residuals of a head injury.  

3.  No new evidence associated with the claims file since the 
March 1991 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a head injury.  


CONCLUSIONS OF LAW

1.  The Board's March 1991 denial of service connection for 
residuals of a head injury is final.  38 8 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2. As evidence received since the Board's March 1991 denial 
is not new and material, the criteria for reopening the claim 
for service connection for residuals of a head injury, to 
include blackouts and seizures, are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims 
filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the appellant must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for benefits.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2007 pre-rating letter notified the 
Veteran that his claim for service connection for residuals 
of a head injury had been previously denied, and that the RO 
needed new and material evidence to reopen this claim.  The 
letter specifically advised the Veteran that, in order to be 
considered material, the evidence must pertain to the reasons 
his claim was previously denied.  The letter notified the 
Veteran that his claim was previously denied because his 
service treatment records did not show any complaints of 
headache, dizziness, blackout, or nerve damage as a result of 
the head injury (i.e., the evidence did not show any 
residuals resulting from the head injury he sustained during 
service).  It also informed the Veteran that, in order to be 
considered new and material, the evidence would have to raise 
a reasonable possibility of substantiating the claim, and 
could not simply be repetitive or cumulative of the evidence 
of record at the time of the previous denial.  

The August 2007 pre-rating letter also provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the underlying claim for service connection, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect), and provided 
him with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notes 
meets Pelegrini and Kent content of notice requirements, as 
well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and private medical records.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his friends, family, and 
attorney, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the petition to reopen the claim 
for service connection is warranted.  In a November 2007 
Congressional Inquiry letter, the Veteran noted that he had 
been waiting five years for a VA examination.  In this 
regard, the Board points out that VA's duty to provide a 
medical examination applies to a petition to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  In this case, as discussed in 
detail below, the Board finds that  new and material evidence 
has not been received to reopen the previously disallowed 
claim for service connection.  Hence, VA does not have a duty 
to provide a medical examination, and further action in this 
regard is not warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

In January 1989, the Veteran filed his original claim for 
residuals of a head injury, which was denied by the RO in an 
April 1989 rating decision.  The Veteran appealed to the 
Board, which issued a decision denying the claim in March 
1991.  The pertinent evidence then of record consisted of the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and the report of a February 1989 
VA examination.  

The Veteran's service treatment records reflect that, in 
April 1961, he was hit on the bridge of his nose by a piece 
of tin and sustained a 2 centimeter laceration.  The wound 
was sutured and he received a tetanus shot.  There are no 
records of any follow-up treatment for this injury.  On his 
August 1962 discharge examination report, there were no 
pertinent abnormalities noted.  Furthermore, on the August 
1962 Report of Medical History, which was filled out by the 
Veteran, he denied frequent or severe headaches, and 
dizziness and fainting spells; he stated that he was in good 
health.

Private medical records from Dr. Reed reflect that the 
Veteran was diagnosed with a hiatal hernia in January 1983.  

A July 1987 VA medical certificate reflects that the Veteran 
complained of a 4-5 month history of sharp sternal pain with 
dizziness and shortness of breath; a stress test showed no 
abnormalities.  A February 1988 VA medical certificate 
reflects that the Veteran complained of intermittent chest 
pain and dizziness; he was diagnosed with a hiatal hernia.    

The report of the February 1989 VA examination reflects that 
the Veteran had a scar on his nose resulting from the April 
1961 in-service injury, but there were no other residuals.  
Cranial nerves were intact.  Gait, strength, coordination, 
and sensation were all normal.

A June 1989 private treatment record from Dr. Reed reflects 
that the Veteran complained of dizziness and that he had a 
cold.

In the RO's April 1989 rating decision, the RO granted 
service connection for a scar on the bridge of the Veteran's 
nose, but denied residuals of a head injury, to include 
headaches, blackouts, dizziness, or nerve damage.  The RO's 
denial was primarily based on June 1989 VA examiner's report 
that, other than the scar, there were no residuals of the in-
service head injury.  

On appeal of the RO's decision, in March 1991, the Board also 
denied service connection for residuals of a head injury.  In 
its decision, the Board found no evidence of symptomatic 
residuals (other than the scar) resulting from the head 
injury that the Veteran sustained during service.  The Board 
noted that the record first showed clinical complaints of 
blackouts in 1981, almost 20 years after service, and that 
the February 1989 VA examination showed no neurological 
disabilities or other residuals resulting from the head 
injury.  In other words, the fact that the Veteran sustained 
a head injury in April 1961 was conceded.  The basis for the 
Board's prior denial was that there was no evidence that the 
Veteran had any residuals resulting from the April 1961 head 
injury (other than the scar).

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality applies, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of an appellant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

The appellant sought to reopen his previously denied claim in 
September 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
Board's March 1991 denial. Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent evidence associated with the claims file since the 
Board's March 1991 denial of the claim includes VA treatment 
records, private treatment records, and various lay 
statements.  

An April 1972 private treatment record from Dr. Lipstein 
reflects the Veteran's complaints of dizzy spells and 
blackouts.  The Veteran said he had been having these 
symptoms for two years, but that they had been getting worse.  
He said that he had been involved in two motor vehicle 
accidents (MVAs).  In the most recent MVA, which occurred in 
February 1968, he struck his head on the windshield and 
required 38 stitches over his left eyebrow and forehead.  The 
initial impression was post-traumatic epilepsy, possible 
anxiety state, and observation for hypertension.  Follow-up 
notes reflect that the Veteran's blood pressure showed no 
significant hypertension and was ruled out as a cause for his 
dizziness.  An electroencephalogram (EEG) and brain scan were 
normal.  It is unclear whether a final diagnosis was made.

Private medical records from Wellmont Health System reflect 
that the Veteran complained of substernal chest pain and 
dyspnea in January 1983 and January 1984.  A January 1984 
note reflects that an electrocardiogram (EKG) was normal and 
the diagnosis was obesity, exertional dyspnea, and 
questionable angina.  An April 2000 note reflects that the 
Veteran sustained a gunshot wound to the head in 1992 and 
developed generalized seizures in 1994.  Prior to the gunshot 
wound, he reported that he had occasional migraine headaches, 
but was generally in good health.

In a March 1992 letter, Dr. Reed, a private physician, stated 
that he had treated the Veteran since 1967.  The physician 
stated that he treated the Veteran for bronchitis and an 
upper respiratory infection in 1967, a hiatal hernia in 1983, 
and various minor injuries.  The Veteran also sustained a 
fracture of the distal end of the tibia in 1986.  In January 
1990, the Veteran was seen for "black-out spells" and was 
referred to Dr. Garriott in Kingsport for evaluation.  In 
December 1990, he complained of "passing-out spells" and 
stomach pain.  It was noted that he had been diagnosed 
elsewhere as having a seizure disorder.  

Private medical records from Dr. Merkel, Kingsport Family 
Health Center, and Holston Valley Medical Center reflect that 
the Veteran was treated for various unrelated problems.  
Records dated in 2002 reflect a history of seizure disorder 
and records dated 2003 note that the Veteran's epilepsy was 
in good control with no recent seizures.  Follow-up records 
reflect treatment for a seizure disorder.

A December 1999 VA neurology note reflects that the Veteran 
reported having a 36-year history (since 1963) of grand mal 
seizures and that he had sustained head injuries in 1962 and 
1999.  The seizure disorder was treated with medication and 
he had had no seizure activity for 6 months.  VA neurology 
notes dated in 2006 reflect that the Veteran developed a 
seizure disorder after he sustained a gunshot wound to the 
left parietal region of the brain in 1990.  A July 2007 
record reflects that the Veteran reported that he had been 
followed by neurology for a seizure disorder resulting from 
head trauma in 1963 and that it became worse after the 
gunshot wound to the head.  

As the above-described evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  
However, this evidence is not "material" for purposes of 
reopening the claim for service connection for residuals of 
the April 1961 head injury that the Veteran sustained in 
service.  None of this evidence includes any medical opinion 
or comment providing a medical nexus between any of the 
Veteran's current symptoms or disabilities and the April 1961 
head injury.  While new evidence reflects that the Veteran 
complained of a 2-year history of blackout spells and 
dizziness in April 1972, these symptoms were reported to have 
followed a February 1968 MVA in which the Veteran sustained 
significant head trauma.  There is nothing in the record to 
suggest that these complaints were related to the April 1961 
head injury.  Also, while new evidence reflects that the 
Veteran developed a seizure disorder following a gunshot 
wound to the head, none of this evidence even remotely 
suggests a medical relationship between the current seizure 
disorder and the April 1961 head injury.  Hence, this new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim for service connection nor does it 
raise a reasonable possibility of substantiating the claim.  

The Board notes that the Veteran's attorney, in a November 
2009 letter, argues that the origin of the Veteran's seizure 
and blackouts were set in place by the April 1961 head injury 
and that the head injuries he sustained after service (i.e., 
the February 1968 MVA and gunshot wound to the head) 
aggravated this prior condition.  While the Board 
acknowledges this argument, nothing in the record suggests 
that the Veteran had any residuals following the April 1961 
head injury except for a scar.  Significantly, neither the 
Veteran nor his attorney has presented or identified any 
medical evidence or opinion suggesting that the Veteran's 
current symptoms or disabilities had their origin in service 
and were aggravated by the head injuries he sustained after 
service.

As for the lay statements provided by the appellant and by 
various individuals, on his behalf, the Board notes that as 
laypersons without the appropriate medical training and 
expertise, none of these individuals are competent to render 
a probative 
(i.e., persuasive) opinion on a medical matter such as 
whether the Veteran's seizure disorder, to include symptoms 
involving dizziness and blackouts, is related to the April 
1961 head injury.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  The Board also emphasizes that 
the Veteran's own reported history of a relationship between 
the in-service head injury and his current symptoms as 
reflected in his treatment records does not constitute 
competent evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).

Therefore, where, as here, resolution of the appeal turns on 
a medical matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a head injury are not met, and the Board's March 
1991 denial of the claim remains final.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of a head injury, to include blackouts and 
seizures, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


